Opinion by
Orlady, J.,
In Snyder, v. Boring, 4 Pa. Superior Ct. 196, President Judge Rice brings together a number of authorities which establish conclusively the necessity for. a strict observance of the statutory directions to be followed by a landlord when asserting his right to sell goods distrained for rent.
The evidence adduced by the plaintiff as to the value of the goods being uncontradicted, it was sufficient to sustain the verdict, and the court below did not commit an error in submitting that question for the consideration of the jury (Blair v. Boring, 200 Pa. 27; Seidel v. Sperry, 26 Pa. Superior Ct. 649), yet there was a radical controversy as to the knowledge of the landlord in regard to the conditions under which the articles were on the leased premises, and as to the date when notice and demand were made for the return of the property by Brown to Welsh. The constable who executed the landlord’s warrant testified, “ that after the expiration of five days I posted the bills and sold them out, having appraised the goods,” but the description and identity of the property are so confusing and uncertain that the case should have been submitted to a jury under proper instructions rather than to direct a verdict for the plaintiff.
The judgment is reversed and a venire facias de novo awarded.